DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-27, and 30 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Czarnecki on June 24, 2022 via email. 
The application has been changed as follows:

Claim 1, the last line: “depressing” has been changed to -actuation of-.  

Claim 16, line 7: “depressing” has been changed to -actuation of-.  
Claim 16, the 2nd to the last line: “depressing” has been changed to -actuation of-.  
Claim 22, the 6th and the 2nd to the last lines: “depressing” has been changed to -actuation of-.

Claim 26, line 4: “a opening” has been changed to -an opening-.  
Claim 26, lines 8-11, have been changed to:
-a temperature sensor to provide a signal that includes information representative of a temperature of an environment external to the housing, the temperature sensor exposed to the ambient environment via an opening in the housing; and-

Claim 26, line 24 (7th to the last line), has been changed to:
opposed to the first side of the button;  
a first reflector strip disposed along the first side edge of the light dispersion region to reflect at least a portion of light emitted by the first LED into the first side edge of the light dispersion region;
a second reflector strip disposed along the second side edge of the light dispersion region to reflect at least a portion of light emitted by the second LED into the second side edge of the light dispersion region;

Claim 26, the last line: “depressing” has been changed to -actuation of-
Claim 29 has been cancelled. 
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a control device, comprising: a plurality of light-emitting diode (LED) pairs disposed on a front surface of a PCB, one or more of the plurality of LED pairs associated with a respective one of a plurality of buttons, each of the plurality of LED pairs including a first LED disposed proximate a first side edge of a respective one of [a] light dispersion region[s] and a second LED disposed proximate a second side edge of the respective one of the light dispersion regions, the second side edge of the respective one of the light dispersion regions transversely opposed to the first side edge of the respective one of the light dispersion regions, and a plurality of electrical shorting pads, each of the plurality of electrical shorting pads disposed between a respective one of the plurality of force concentrators and a respective one of the plurality of electrical contact pairs, as recited in Claim 18. 
Additionally, the prior art fails to teach, disclose, or suggest, either alone or in combination, a control device, comprising: a control panel including: a first pair and a second pair of electrical contacts disposed on a front surface of a PCB, a light guide layer having a front surface, a rear surface, and a light dispersion region, the light dispersion region disposed between a button assembly and the front surface, at least one light-emitting diode (LED) disposed proximate a side edge of the light dispersion region, a first force concentrator disposed between the light dispersion region and the first pair of electrical contacts, and a second force concentrator disposed between the light dispersion region and the second pair of electrical contacts, as recited in Claim 22. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833